Citation Nr: 0905322	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-06-885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for lumbar disc disease at 
L4-L5.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1982 to 
January 1990.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In November 2008, the veteran testified before the 
undersigned Veteran's Law Judge sitting in Montgomery, 
Alabama.  A transcript of this hearing is of record.  At the 
hearing, the veteran submitted additional evidence 
accompanied by a waiver of her right to have this evidence 
initially considered by the RO.


FINDING OF FACT

The competent medical evidence establishes that the veteran's 
lumbar disc disease at L4-L5 was the result of an injury in 
service.


CONCLUSION OF LAW

Lumbar disc disease at L4-L5was incurred in active service. 
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In light of the fully favorable decision contained herein, it 
is clear that sufficient evidence was developed in this case 
in this respect.  To the extent that there may be any 
deficiency of notice or assistance, the Board finds that 
there is no prejudice in proceeding with the veteran's claim 
given the favorable nature of the Board's decision.

II. Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (2008).  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b)(2008).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service. 38 C.F.R. § 
3.303(d)(2008).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran claims that she is entitled to service connection 
for her lumbar spine disability because she injured her back 
in service.  The veteran reportedly injured her back twice 
while in service; she first injured her back when she fell on 
some stairs when she was working as an x-ray technician in a 
hospital in Germany.  The second, and more severe of her back 
injuries, reportedly occurred while she was attempting to 
move a large patient and she suddenly had a shooting pain in 
her back that radiated to her right hip and leg.  She stated 
that she was then hospitalized and put on bed rest for 
roughly 30 days, and that a doctor had informed her that she 
had "slipped a disc" and would have back problems for the 
rest of her life.  The veteran's service treatment records 
contain some records of both of these injuries. 

The veteran's service treatment records include an entrance 
examination from May 1981.  The examination noted that the 
veteran denied having any recurrent back pain, and no 
abnormalities of the spine were found upon examination.  The 
treatment records also contain several reports pertaining to 
lumbar back pain, including:  a February 1982 record of the 
veteran suffering low back pain after falling down stairs; a 
July 1982 record of bilateral lumbar strain; a January 1983 
back pain checklist which noted that the veteran had been 
suffering from sharp, constant pain in her lumbar area 
bilaterally; a February 1985 record of low back strain after 
getting up, but with no injury, weakness, or numbness 
reported; an April 1985 record of low back pain after 
reaching overhead, with a mild spasm in the right lumbar 
area; a narrative summary from November 1986 which noted that 
the veteran was hospitalized for a back injury for 21 days; 
another November 1986 record which noted that the veteran had 
a history of a back injury four or five years ago; and a 
record which noted that the veteran received physical therapy 
for her back in April 1987.

The November 1986 narrative summary of the veteran's back 
injury stated that she was admitted on October 14, 1986 for 
acute low back pain which originated while she was working as 
an x-ray technician and she abruptly twisted her back.  The 
summary also noted that the veteran did not have radiating 
pain, but that pain increased with ambulation and activity.  
The summary also noted the veteran had a history of low back 
pain from 1981 when she had fallen down stairs.  The physical 
examination noted that the veteran had acute distress with 
pain in the lumbar spine and was unable to ambulate.  An 
examination of the spine showed a spasm in the left 
paravertebral muscles in the lumbar region.  The veteran was 
admitted to the army hospital, where she worked as an x-ray 
technician, for 21 days for observation, bed rest, and 
medications.  It was noted that the veteran had a reduced 
range of motion in her spine, with pain.  When the veteran 
was discharged she was given a T3 profile for 90 days.  The 
veteran was given a discharge diagnosis of acute low back 
pain secondary to muscular strain.  The narrative summary is 
the only record available for the veteran's 21-day hospital 
stay from October to November 1986, as the hospital where the 
veteran was treated was sold to the German government.

The veteran stated that she continued to have back pain 
throughout her military service, and that she treated it with 
pain killers, both prescribed and over the counter.  She 
stated that in 1990 or 1991, while she was working at 
Southeast Alabama Medical Center, a radiologist saw her 
stretching her back over a chair, asked her about her back 
pain, and then took an MRI of her back.  The claims folder 
does not contain a record of this MRI.  The veteran contends 
that this initial MRI showed that she had a bulging disc at 
L4-5, with some degeneration around it.

The earliest private treatment records in the claims folder 
are multiple lumbar epidurals with steroids from April 1995 
to March 2001.  The diagnoses from of these epidurals 
included: L4-5 central spinal stenosis with symptoms, lumbar 
spinal stenosis with low back and lower extremity pain, and 
lumbar stenosis with right radicular pain.

The earliest MRI available in the claims folder is from 
January 1997.  This MRI found that there was desiccation and 
mild disc bulge at L3-4 with mild generalized canal stenosis 
but no disc herniation, and some degenerative facet changes, 
and more advanced desiccation with a large central broad 
based disc herniation at L4-5.  The desiccation at L4-5 was 
markedly compressing a thecal sac and the right L5 nerve root 
in the right lateral recess.  The MRI also noted that her 
disc herniation extended slightly below the superior end 
plate of L5 but that there was no evidence of free fragment; 
also, some degenerative facet changes were noted with 
generalized canal stenosis.

In June 1997 the veteran had a right L4-5 hemilaminectomy, 
mesial facetectomy, foraminotomy, and discectomy due to a 
herniated nucleus pulposus with radiculopathy.

A May 1999 MRI was compared to the January 1997 MRI and it 
was found that there were marrow changes secondary to 
degenerative disc disease at L4-5, and 
disc signal intensity decreased L3-4 through L5-S1.  The 
veteran's L3-4 had hypertrophic changes and moderate central 
canal stenosis, while her L4-5 thecal sac extended into what 
appeared to be a small laminotomy defect on the right, as 
well as moderate central canal and lateral recess stenosis 
caused mainly by hypertrophic changes at the facets and mild 
disc bulge. 

A March 2001 MRI was compared to the May 1999 MRI and it was 
found that was diffuse disc bulge, mild facet arthropathy, 
and moderate central canal stenosis at the L3-4.  There was 
also no evidence of significant epidural fibrosis or 
recurrent disc herniation at the L4-5, but there was mild 
central canal and lateral canal recess stenosis secondary to 
the facet hypertrophy.  It was also noted that there was no 
appreciable change in the L3-4 or L4-5 from the May 1999 MRI.

In November 2004 the veteran was afforded a VA spine 
examination.  The examiner reviewed the claims file, and 
noted several instances of treatment for back pain.  The 
examiner noted that the veteran had mild muscle spasm in her 
low back, and a scar on her lumbar spine from her June 1997 
surgery.  The examiner also stated that the veteran 
complained of discomfort in the front of both of her thighs 
in L3-L4 distribution, and that her reflexes and gait were 
normal.  The examiner diagnosed the veteran with lumbar disc 
disease at L4-5, which required a laminectomy.  She also 
noted that the veteran's failed back syndrome is a surgical 
result.  The examiner diagnosed lumbar spinal stenosis, with 
L3-4 disc disease and chronic lumbar strain which creates a 
moderate functional loss, with an additional 20 degrees of 
limitation due to pain on repeated motion.  The examiner 
opined that the veteran's current back problem appears to be 
due to L3-4 disc disease with pain in her legs.  She also 
noted that she could "not connect her current L3-4 disc 
disease with her active duty injury with out resorting to 
speculation."  Lastly, she noted that she could not find a 
mention of L3-4 disc disease in the veteran's 1997 surgical 
records.

In her notice of disagreement, the veteran stated that she 
disagreed with some of the observations of the VA examiner.  
While the examiner quoted the narrative summary that the 
veteran was hospitalized and observed and that her symptoms 
gradually resolved over the next few days, the veteran felt 
that this undermined the fact that she was hospitalized for 
21 days.  The veteran also contended that she never 
complained to the examiner regarding pain in the front of 
both of her legs, but that she expressed that she had low 
back pain and pain in both buttocks and both legs.  She also 
testified in an October 2007 Decision Review Officer hearing 
that she had explained to the VA examiner that she rubbed her 
legs because they hurt, but had never stated that her pain 
was the front of her legs, and conversely that her pain was 
in the back of her legs.

The veteran submitted evidence, in the form of two letters, 
which addressed the onset and nature of her current back 
problem.  A letter from P.A.M., a supervisor who was present 
in October 1986 when the veteran contends she first injured 
her back, stated that the veteran injured her back while 
moving a patient and was immediately hospitalized for 30 
days.  Though this letter is not medical evidence, it 
supports the veteran's version of how her back injury 
occurred in October 1986.  The second letter is from Dr. 
D.P.H., a physician at the Center for Pain at Southeast 
Alabama Medical Center where the veteran has been a patient 
since 2002.  Dr. D.P.H. stated in his March 2008 letter that 
he had reviewed civilian and military notes, and that he was 
of the opinion that the veteran's need for surgery and 
treatment for pain "was a result of lifting a patient while 
in the military."  The Board notes the veteran requested a 
copy of her service treatment records, which were mailed to 
her in January 2008, and these are presumably the "military 
notes" the physician reviewed.

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill 
in analyzing the data, and the medical conclusions reached.  
The credibility and weight to be attached to such opinions 
are within the providence of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater 
weight may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the 
physicians and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).

Upon review of the record, the Board attaches greater 
probative weight to the medical opinion of the veteran's 
private treating physician, which was predicated on 
examinations of the veteran, continued treatment of the 
veteran, and review of the military records.  The VA examiner 
did not address whether the veteran's current L4-L5 lumbar 
disc disease is related to the injury she incurred in 
service, and stated that she could not provide an opinion 
with regard to L3-L4 disc disease without resorting to 
speculation.  Conversely, Dr. D.P.H. has opined that the 
veteran's disc disease of L4-L5 is related to her injury 
during service.  

After considering all of the evidence, the Board finds that 
it is at least in equipoise that the veteran's current lumbar 
disc disease at L4-L5 is related to the injury incurred in 
service.  It is clear that the veteran had an injury to her 
low back while in service, which was treated with a 21-day 
hospital stay in October and November 1986.  The veteran has 
testified that she has continued to have low back pain since 
then.  While the evidence notes a motor vehicle accident in 
2000 resulting in a fractured pelvis, the veteran's L4-L5 
disc disease was noted prior to that time.  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant.  38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Thus, 
after resolving all doubt in the veteran's favor, service 
connection for lumbar disc disease at L4-L5 is granted.



ORDER

Service connection for lumbar disc disease at L4-L5 is 
granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


